IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NOS. WR-59,247-03 & -04


EX PARTE JOSE MIGUEL VASQUEZ, JR., Applicant





ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 734092 & 734091 IN THE 183RD DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
attempted murder and sentenced to imprisonment for forty and ten years, respectively. The
Fourteenth Court of Appeals affirmed his convictions. Vasquez v. State, Nos. 14-97-00332-CR &
14-97-00335-CR (Tex. App.-Houston [14th Dist.] Feb. 25, 1999, no pet.). 
	Applicant contends that he was denied his right to file a petition for discretionary review. The
trial court made findings of fact and conclusions of law and recommended that we deny relief. It
found, among other things, that appellate counsel's file on Applicant had been destroyed. Because
this finding is not supported by the record, we decline to adopt it. We agree, however, that Applicant
is not entitled to relief. Accordingly, relief is denied.  
Filed: June 29, 2011
Do not publish